Order of the Surrogate’s Court of Westchester county granting allowance reversed, without costs, but with leave to the special guardian to renew the application upon proper papers showing what disposition was made of the objections to the probate of the will, filed on behalf of the infants, and the reasons for such disposition, and what, if any, provision was made for them. The papers on which the order was granted are incomplete and insufficient to justify allowance in any amount. Jenks, P. J., Mills, Blackmar, Kelly and Jaycox, JJ., concur.